IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2015-CA-00890-SCT

CITY OF JACKSON, MISSISSIPPI

v.

WILLIE B. JORDAN


DATE OF JUDGMENT:                           03/05/2015
TRIAL JUDGE:                                HON. WILLIAM A. GOWAN, JR.
COURT FROM WHICH APPEALED:                  HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                    JAMES RICHARD DAVIS, JR.
                                            MONICA DAVIS JOINER
ATTORNEY FOR APPELLEE:                      B. BLAKE TELLER
NATURE OF THE CASE:                         CIVIL - OTHER
DISPOSITION:                                AFFIRMED - 08/18/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE RANDOLPH, P.J., COLEMAN AND MAXWELL, JJ.

       RANDOLPH, PRESIDING JUSTICE, FOR THE COURT:

¶1.    When the City of Jackson was unable to effect notice on Willie B. Jordan by certified

mail that his property was subject to condemnation and demolition, the city sought to effect

notice by publication. The hearing date was set twelve days after the first publication date,

although the applicable statute required two weeks’ notice.1 Jordan did not appear at the


       1
       At the time, the statute provided:

       The governing authority of any municipality is authorized, on its own motion,
       . . . to give notice to the property owner by United States mail two (2) weeks
       before the date of a hearing, . . . or if the property owner or his address is
       unknown, then by two (2) weeks’ notice in a newspaper having a general
       circulation in the municipality, of a hearing to determine whether or not the
condemnation hearing. The property was declared condemned, and the house on the property

was ordered demolished. After the house was demolished, Jordan filed a notice of tort claim

with the city. When he filed his complaint, he alternatively asserted a constitutional claim for

deprivation of property without due process. After a bench trial, the trial court awarded

Jordan $12,513.53. The city appealed.

                        FACTS AND PROCEDURAL HISTORY

¶2.    Other than Jordan’s ownership of the property (see infra Issue I), the facts are not in

dispute. On September 15, 2006, the city sent a notice by certified mail to Jordan to inform

him that his property was subject to condemnation and demolition as a menace to the public

health. The letter provided a hearing date of October 3, 2006. The letter was sent to Jordan’s

address in Houston, Texas. However, it was returned. Neither the “refused” nor the

“unclaimed” box was checked. A notice of hearing was then posted on the house and

published in The Clarion-Ledger on October 26 and November 2, rescheduling the hearing

date to November 7, 2006. On November 7, the Jackson City Council ordered the house

demolished. The house was demolished on June 11, 2007.

¶3.    Jordan sent the city a notice of claim pursuant to the Mississippi Tort Claims Act on

May 20, 2008. He filed suit on November 6, 2008. In addition to various tort claims, Jordan


       property or land is in such a state of uncleanliness as to be a menace to the
       public health and safety of the community. If, at such hearing, the governing
       authority shall, adjudicate the property or land in its then condition to be a
       menace to the public health and safety of the community, the governing
       authority shall, if the owner does not do so himself, proceed to clean the land
       by . . . removing . . . dilapidated buildings and other debris . . . .

Miss. Code Ann. § 21-19-11 (2005).

                                               2
averred the city had violated his constitutional rights by depriving him of his property

without due process of law. The city filed a motion for summary judgment, claiming both

discretionary-function immunity and immunity for legislative or judicial action or inaction,

or administrative action or inaction of a legislative or judicial nature. The city also filed a

motion to dismiss pursuant to Mississippi Rule of Civil Procedure 12(b)(6), raising Jordan’s

failure to appeal the council’s decision pursuant to Section 11-51-75. The trial court granted

the city summary judgment based on discretionary-function-immunity grounds. Jordan filed

a motion to reconsider, which was granted. This Court then denied an interlocutory review

of that order. Subsequently, the city learned during Jordan’s deposition that he had acquired

the property from his nephew while the nephew was a minor. The city filed a second motion

for summary judgment, claiming Jordan lacked standing, as his interest in the property was

premised on a “void” deed. Jordan countered that the conveyance was voidable, not void,

and submitted an affidavit from the nephew, now an adult, ratifying and confirming the

conveyance. The trial court denied the city’s motion, finding the conveyance voidable, not

void. This Court again denied interlocutory review.

¶4.    A bench trial was held. Jordan submitted receipts for materials used in repairing the

house, including a new roof in 2001 and paint in 2007. Jordan also sought reimbursement for

travel between Texas and Mississippi. The city submitted the tax appraisal values of the

property, which ranged from $13,380 in 1999 (when Jordan acquired the property) to $6,000

in 2014.2 Jordan testified he had been slowly repairing the house since 1999. The city

       2
       During the times relevant to the hearing and demolition, the property was appraised
at $5,000 (2006-2007). Following demolition, the appraised value increased to $7,000

                                              3
inspector testified the house had been boarded up for some time, had irreparable foundation

issues, termites, rotted roof and floor joists, and rotted siding.

¶5.    The trial court entered a judgment for Jordan in the amount of $12,513.53. The city

filed a motion to amend judgment and/or for reconsideration, again claiming immunity for

legislative or judicial action or inaction, or administrative action or inaction of a legislative

or judicial nature. The city also challenged the trial court’s determination of damages. That

motion was denied. The city appealed.

                                           ISSUES

       I.     Whether the trial court erred in failing to dismiss because Jordan lacked
              standing.

       II.    Whether the trial court erred in failing to dismiss because Jordan failed
              to timely appeal pursuant to Section 11-51-75.

       III.   Whether the trial court erred in denying the city’s motion for summary
              judgment based on the city’s claim of immunity arising out of
              legislative or judicial action or inaction, or administrative action or
              inaction of a legislative or judicial nature.

       IV.    Whether the trial court erred in its calculation and assessment of
              damages.

                                STANDARD OF REVIEW

¶6.    Motions for summary judgment and motions to dismiss receive de novo review.

Borries v. Grand Casino of Miss., Inc. Biloxi, 187 So. 3d 1042, ¶8 (Miss. 2016); Meeks v.

Hologic, Inc., 179 So. 3d 1127, 1131 (Miss. 2015). This Court reviews a ruling on a motion




(2008), before dropping and remaining constant at $6,000 (2009-2014).

                                               4
to alter or amend a judgment for an abuse of discretion. Fulton v. Miss. Farm Bureau Cas.

Ins. Co., 105 So. 3d 284, 286-87 (Miss. 2012).

                                          ANALYSIS

       I.     Whether the trial court erred in failing to dismiss because Jordan
              lacked standing.

¶7.    “When an infant conveys land, the title to which is in him, in the eye of the law there

is no conveyance—not void, it is true, but voidable . . . and he is permitted to recover upon

the idea that he never made any legal conveyance of the property.” Conn v. Boutwell, 58 So.

105, 107 (Miss. 1912). “[H]is avoidance may be evidenced by any act clearly demonstrating

a renunciation of the contract.” Brantley v. Wolf, 60 Miss. 420, 434 (1882). Upon majority,

actions of the then-minor grantor may amount to a “ratification of his previously voidable

contract.” Id. at 433.

¶8.    A deed conveyed by a minor is voidable at his option, and he may by his actions

affirm the deed upon majority. Not only has the now-of-age grantor not sought to avoid the

previously executed deed, he has ratified it by affidavit. We find the trial court did not err in

finding Jordan had standing to file his claim.

       II.    Whether the trial court erred in failing to dismiss because Jordan
              failed to timely appeal pursuant to Section 11-51-75.

¶9.    Pursuant to Section 11-51-75,

       Any person aggrieved by a judgment or decision of the . . . municipal
       authorities of a city . . . may appeal within ten (10) days from the date of
       adjournment at which session the . . . municipal authorities rendered such
       judgment or decision, and may embody the facts, judgment and decision in a
       bill of exceptions which shall be signed by the person acting as president . . .
       of the municipal authorities. The clerk thereof shall transmit the bill of


                                               5
       exceptions to the circuit court at once, and the court shall either in term time
       or in vacation hear and determine the same on the case as presented by the bill
       of exceptions as an appellate court, and shall affirm or reverse the judgment.

Miss. Code Ann. § 11-51-75 (Rev. 2012).

       The ten-day statutory limit in which to appeal a decision rendered by
       [municipal authorities] is both mandatory and jurisdictional. Thence, when an
       appeal of a decision rendered by municipal authorities is not perfected within
       the statutory time constraint of ten days, no jurisdiction is conferred upon the
       appellate court, i.e., the circuit court.

McPhail v. City of Lumberton, 832 So. 2d 489, 492 (Miss. 2002).

¶10.   Although McPhail filed a separate lawsuit against the city, this Court determined he

was in effect seeking to appeal a board-of-aldermen decision and that “McPhail’s claim

should have been dismissed by the trial court as not being properly before the court.” Id.

However, lack of notice was not at issue in McPhail. Similarly, in Carthan v. Patterson,

Carthan filed a takings claim against the Town of Tchula when it demolished his warehouse

following a hearing, rather than appealing the decision pursuant to Section 11-51-75.

Carthan v. Patterson, 134 So. 3d 374, 375-76 (Miss. Ct. App. 2014). Relying on McPhail,

the Court of Appeals held the filing of a separate claim did not cure the jurisdictional bar of

Section 11-51-75. Id. at 377. Again, lack of notice was not at issue, for Carthan received

notice of the hearing. Id. at 375.

¶11.   When notice to appear at a hearing is deficient, the remedy of appeal provided for in

Section 11-51-75 is not exclusive. See Cook v. Bd. of Supervisors of Lowndes Cty., 571 So.

2d 932 (Miss. 1990); Williams v. Walley, 295 So. 2d 286 (Miss. 1974). The Court of

Appeals followed this principle in Scarborough v. City of Petal, 60 So. 3d 193 (Miss. Ct.



                                              6
App. 2010). In Williams, the board of supervisors canceled Walley’s lease to sixteenth-

section land without notice. Williams, 295 So. 2d at 288. Walley filed suit in chancery court

seeking an injunction. Id. at 287-88. This Court held the chancery court had jurisdiction

because “[t]he remedy of appeal would not have afforded Walley adequate relief, especially

since Walley had no notice of a hearing by the board of supervisors on the matter.” Id. at

288.

¶12.   In Cook, the board of supervisors sought bids for its ambulance services. Cook, 571

So. 2d at 933-34. Without holding a hearing, the board accepted Golden Triangle’s bid. Id.

Cook’s Ambulance Service filed a petition for a writ of prohibition in circuit court seven

days later. Id. at 934. This Court first found Section 11-51-75’s ten-day limit inapplicable

because that section “contemplates the circuit court sitting in an appellate capacity, which

in turn contemplates the board having held a hearing on the matter in issue, [and n]othing

here suggests the board held any such hearing.” Id. (internal citations omitted). The Court

further held that, because Cook filed his petition seven days after the board’s decision, his

action was timely under Section 11-51-75, “and, if it were necessary, we could simply treat

Cook’s petition for writ of prohibition as an appeal.” Id. (emphasis added).

¶13.   In Scarborough, the Court of Appeals held the failure to give adequate notice of a

hearing renders Section 11-51-75’s appeal remedy moot. Scarborough, 60 So. 3d at 198.

Wayne Scarborough co-owned a parcel of property with his father, Percy. Id. at 194. The city

notified Percy of a hearing regarding demolition but failed to notify Wayne. Id. at 197-98.

The city demolished the property and Wayne sued the city for the demolition without notice.



                                             7
Id. at 195. Finding Wayne had received inadequate notice, the Court of Appeals reversed the

trial court’s grant of summary judgment in favor of the city—finding the issue of Section 11-

51-75’s time bar moot. Id. at 198.

¶14.   In the case sub judice, it is undisputed that the city held a hearing in violation of the

statutory notice requirement. Jordan asserts he did not become aware of the house being

demolished until after the time to appeal had expired. While Wayne Scarborough received

no notice, the Court of Appeals decision turned on whether his notice was adequate. The

city’s notice failed to provide the statutorily required two-weeks’ notice—the period of time

the Legislature deemed adequate. Similar to the Cook holding, the appeal process of Section

11-51-75 contemplates the aggrieved party receiving proper notice of the hearing.

¶15.   For these reasons, we find Section 11-51-75’s time-bar inapplicable to Jordan.

Therefore, the trial court did not err in failing to dismiss for lack of jurisdiction.

       III.   Whether the trial court erred in denying the city’s motion for
              summary judgment based on the city’s claim of immunity arising
              out of legislative or judicial action or inaction, or administrative
              action or inaction of a legislative or judicial nature.3

¶16.    Section 11-46-9 provides immunity for “[a] governmental entity and its employees

acting within the course and scope of their employment or duties . . . [a]rising out of a

legislative or judicial action or inaction, or administrative action or inaction of a legislative



       3
        In the trial court, the city also claimed discretionary-function immunity. See Miss.
Code Ann. § 11-46-9(1)(d) (Rev. 2012) (providing immunity for acts “[b]ased upon the
exercise or performance or the failure to exercise or perform a discretionary function or duty
on the part of a governmental entity or employee thereof, whether or not the discretion be
abused”). On appeal, the city expressly does not challenge the trial court’s denial of
discretionary-function immunity.

                                               8
or judicial nature[.]” Miss. Code Ann. § 11-46-9(1)(a) (Rev. 2012). However, “sovereign

immunity will not protect the political subdivision when there has been a violation by the

subdivision of an individual’s constitutional rights.” Tucker v. Hinds Cty., 558 So. 2d 869,

872 (Miss. 1990). “[T]o allow the sovereign immunity defense to block suits based on [the

due process] provision[] of the Mississippi Constitution would render [that provision]

meaningless.” Id. (citing Williams, 295 So. 2d at 288).

¶17.   Jordan concedes the city is immune from a tort claim based on legislative or judicial

action or inaction, or administrative action or inaction of a legislative or judicial nature.

However, Jordan alleged that the city had violated his constitutional rights by depriving him

of his property without due process of law. The city failed to give Jordan notice as required

by statute. The city does not argue that Jordan received actual notice of the hearing prior to

its taking place. See Miss. Power Co., Inc. v. Miss. Pub. Serv. Comm’n, 168 So. 3d 905, 913

(Miss. 2015) (“An elementary and fundamental requirement of due process in any proceeding

which is to be accorded finality is notice reasonably calculated, under all the circumstances,

to apprise interested parties of the pendency of the action and afford them an opportunity to

present their objections.”) (quoting Memphis Light, Gas & Water Division v. Craft, 436

U.S. 1, 13, 98 S. Ct. 1554, 56 L. Ed. 2d 30 (1978)).

¶18.   The trial court did not err in denying the city’s motion for summary judgment, for its

immunity against tort claims does not encompass claims of constitutional violations.

       IV.    Whether the trial court erred in its calculation and assessment of
              damages.




                                              9
¶19.   “Under Mississippi law, plaintiffs bear the burden of going forward with sufficient

evidence to prove their damages by a preponderance of the evidence.” Potts v. Miss. Dep’t

of Transp., 3 So. 3d 810, 813 (Miss. 2009) (citing TXG Intrastate Pipeline Co. v.

Grossnickle, 716 So. 2d 991, 1016 (Miss.1997)).

¶20.   At trial, Jordan presented damages as follows: (1) roof receipt—$1,880; (2) Home

Depot receipts—$551.23; (3) Sears receipts—$447.48; (4) Lowe’s receipts—$469.09; (5)

paint invoice—$2,950 (reduced to $2,100); (6) Sutherlands receipt—$65.73; and (7) travel

receipts—$5,924.53 (reduced to $1,000). The city submitted the tax appraisal values. At trial,

the city failed to make contemporaneous objections to Jordan’s aforementioned proof

regarding damages—other than objections on the grounds of hearsay, authenticity, and

relevancy. Regarding relevance, the city argued the lack of evidence showing that the

materials described in the receipts actually were used in the house. The city failed to object

that the receipts were an improper method for calculating damages. If a proper

contemporaneous objection is not made, an error is waived. See InTowne Lessee Assocs.,

LLC v. Howard, 67 So. 3d 711, 719 (Miss. 2011). The city likewise fails to argue on appeal

that the receipts were an improper method for calculating damages. This Court repeatedly

has held that “the failure to cite authority in support of an argument eliminates our obligation

to review the issue.” Glasper v. State, 914 So. 2d 708, 726 (Miss. 2005).

¶21.   We find the city waived the issue by failing to object properly at trial and by failing

to argue the issue on appeal properly, with citations to relevant legal authority. The trial court




                                               10
did not abuse its discretion in its determination of damages based on the evidence and

arguments before it.

                                      CONCLUSION

¶22.   The judgment of the Circuit Court for the First Judicial District of Hinds County is

affirmed. Jordan had standing because his deed from his then-minor nephew was voidable,

and the nephew affirmed the deed upon majority. Jordan’s failure to appeal under Section

11-51-75 did not deprive the circuit court of jurisdiction because Jordan was not provided

adequate notice of the condemnation hearing. While the city may have been immune from

a tort claim, sovereign immunity does not protect the city from claims based on constitutional

violations. Finally, the city waived the issue of the proper method of determining damages

by failing to preserve the issue at trial and on appeal.

¶23.   AFFIRMED.

   WALLER, C.J., DICKINSON, P.J., LAMAR, KITCHENS, KING, COLEMAN,
MAXWELL AND BEAM, JJ., CONCUR.




                                              11